     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.1 Page 1 of 40



1 ROBERT S. BREWER, JR.
  United States Attorney
2 DAVID J. RAWLS
  Assistant U.S. Attorney
3 District of Columbia Bar No. 974620
  Office of the U.S. Attorney
4 880 Front Street, Room 6293
  San Diego, CA 92101
5 Telephone: (619) 546-7966
  Email: david.rawls@usdoj.gov
6
  Attorneys for Plaintiff
7 United States of America
8         UNITED STATES DISTRICT COURT
9          SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,
                                             Case No.   '21CV91   TWR AGS
11               Plaintiff,
                                             COMPLAINT FOR FORFEITURE
12         v.
13   $49,812.40 IN U.S. CURRENCY
     SEIZED FROM WELLS FARGO
14   BANK ACCOUNT NUMBER XX3071;
15   $1,016,738.02 IN U.S. CURRENCY
     SEIZED FROM WELLS FARGO
16   BANK ACCOUNT NUMBER XX1430;
17   $15,448.64 IN U.S. CURRENCY
     SEIZED FROM WELLS FARGO
18   BANK ACCOUNT NUMBER XX0706;
19   $559.15 IN U.S. CURRENCY SEIZED
     FROM WELLS FARGO BANK
20   ACCOUNT NUMBER XX0557;
21   $142,580.46 IN U.S. CURRENCY
     SEIZED FROM WELLS FARGO
22   BANK ACCOUNT NUMBER XX9816;
23   $60,961.48 IN U.S. CURRENCY
     SEIZED FROM WELLS FARGO
24   BANK ACCOUNT NUMBER XX6408;
25   $2,058,060.72 IN U.S. CURRENCY
     SEIZED FROM WELLS FARGO
26   BANK ACCOUNT NUMBER XX7253;
27   $1,022.12 IN U.S. CURRENCY
     SEIZED FROM WELLS FARGO
28   BANK ACCOUNT NUMBER XX8049;
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.2 Page 2 of 40




1    $4,983.50 IN U.S. CURRENCY
     SEIZED FROM BANK OF AMERICA
2    ACCOUNT NUMBER XX5609;
3    $4,388,112.64 IN U.S. CURRENCY
     SEIZED FROM FIDELITY
4    INVESTMENTS ACCOUNT NUMBER
     XX0472;
5
     $2,134,352.70 IN U.S. CURRENCY
6    SEIZED FROM FIDELITY
     INVESTMENTS ACCOUNT NUMBER
7    XX0473;
8    $3,896,247.90 IN U.S. CURRENCY
     SEIZED FROM FIDELITY
9    INVESTMENTS ACCOUNT NUMBER
     XX0474;
10
     $544,162.17 IN U.S. CURRENCY
11   SEIZED FROM FIDELITY
     INVESTMENTS ACCOUNT NUMBER
12   XX0475;
13   $837,395.44 IN U.S. CURRENCY
     SEIZED FROM FIDELITY
14   INVESTMENTS ACCOUNT NUMBER
     XX0476;
15
     $218,544.33 IN U.S. CURRENCY
16   SEIZED FROM FIDELITY
     INVESTMENTS ACCOUNT NUMBER
17   XX0477;
18   $292,635.83 IN U.S. CURRENCY
     SEIZED FROM FIDELITY
19   INVESTMENTS ACCOUNT NUMBER
     XX4433;
20
     $950.20 IN U.S. CURRENCY SEIZED
21   FROM FIDELITY INVESTMENTS
     ACCOUNT NUMBER XX2582;
22
     2018 PORSCHE PANAMERA,
23   CALIFORNIA LICENSE PLATE
     NUMBER 8GTX359, VEHICLE
24   IDENTIFICATION NUMBER
     WP0AB2A76JL1355537;
25
     2019 FORD LARIAT 4X2 F-150,
26   FLORIDA LICENSE PLATE NUMBER
     LEJQ98, VEHICLE IDENTIFICATION
27   NUMBER 1FTEW1C51KFB110044;
28
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.3 Page 3 of 40




 1   2019 AUDI Q8 PREMIUM, FLORIDA
     LICENSE PLATE NUMBER LCII94,
 2   VEHICLE IDENTIFICATION
     NUMBER WA1AVAF10KD010335;
 3
     REAL PROPERTY LOCATED AT
 4   2936 MIDSUMMER DR,
     WINDERMERE, FL 34786;
 5
                  Defendants.
 6
 7         By way of complaint against the Defendants, Plaintiff, UNITED STATES OF
 8 AMERICA alleges:
 9 I.      NATURE OF THE ACTION
10         1.    This is a civil action in rem brought against the Defendants to enforce the
11 provisions of Title 18, United States Code, Section 981(a)(1)(C), because the Defendants
12 are subject to forfeiture as any property, real or personal, which constitutes or are derived,
13 from proceeds traceable to violations of Title 18, United States Code, Section 1349
14 (Conspiracy to Commit Health Care Fraud); and Title 18, United States Code, Section 1347
15 (Health Care Fraud); and Title 42, United States Code, Section 1320-7b(b)(2)(A) (Anti-
16 Kickback Statute); and Title 18, United States Code, Section 1956 (Laundering Monetary
17 Instruments); and Title 18, United States Code, Section 1957 (Transacting in Criminal
18 Proceeds); or any violation of any offense constituting a “specified unlawful activity” as
19 defined in Title 18, United States Code, Section 1956(c)(7), or a conspiracy to commit such
20 offense.
21         2.    The Defendants are also subject to forfeiture under Title 18, United States
22 Code, Section 981(a)(1)(A) as any property, real or personal, involved in a transaction or
23 attempted transaction in violation of Title 18, United States Code, Section 1956, or Title 18,
24 United States Code, Section 1957.
25 II.     JURISDICTION AND VENUE
26         3.    This Court has original jurisdiction of this civil action under Title 28,
27 United States Code, Section 1345 because it has been commenced by the United States, and
28
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.4 Page 4 of 40




 1 under Title 28, United States Code, Section 1355(a), because it is an action for the recovery
 2 and enforcement of a forfeiture under an Act of Congress.
 3        4.     Venue is proper pursuant to Title 28, United States Code, Section 1355(b)
 4 because acts and omissions giving rise to this forfeiture action occurred in the Southern
 5 District of California, and under Title 28, United States Code, Section 1395 because the
 6 property was found and is located in this district.
 7 III.   PARTIES
 8        5.     Plaintiff is the United States of America.
 9        6.     The following Defendants are in the custody of the United States:
10               a.    Defendant $49,812.40 in U.S. currency was seized from Wells Fargo
11 Bank account number XX3071. The account was registered to PRV Medical Supply, Inc.
12 The signers on the account were Melinda E. Green and Charles Ronald Green Jr.
13               b.    Defendant $1,016,738.02 in U.S. currency from Wells Fargo Bank
14 account number XX1430. The account was registered to EZ Life Medical Supply, Inc. The
15 signer on the account was Charles Ronald Green Jr.
16               c.    Defendant $15,448.64 in U.S. currency from Wells Fargo Bank account
17 number XX0706. The account was registered to NHS Pharma, Inc. The signers on the
18 account were Melinda E. Green and Charles Ronald Green Jr.
19               d.    Defendant $559.15 in U.S. currency from Wells Fargo Bank account
20 number XX0557. The account was registered to NHS Pharma Sales, Inc. The signers on the
21 account were Melinda E. Green and Charles Green.
22               e.    Defendant $142,580.46 in U.S. currency from Wells Fargo Bank
23 account number XX9816. The account was registered to Zee & Associates LLC. The signer
24 on the account was Charles Green.
25               f.    Defendant $60,961.48 in U.S. currency from Wells Fargo Bank account
26 number XX6408. The account was registered to Choice Medical Products, Inc. The signer
27 on the account was Charles R. Green Jr.
28

                                                2
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.5 Page 5 of 40




 1              g.    Defendant $2,058,060.72 in U.S. currency from Wells Fargo Bank
 2 account number XX7253. The account was registered to ERM Management Services, Inc.
 3 The signers on the account were Charles Ronald Green Jr. and David Palmer Tenney.
 4              h.    Defendant $1,022.12 in U.S. currency from Wells Fargo Bank account
 5 number XX8049. The account was registered to Focus DME Billing, Inc. The signers on
 6 the account were Melinda E. Green and Charles Ronald Green Jr.
 7              i.    Defendant $4,983.50 in U.S. currency from Bank of America account
 8 number XX5609. The account was registered to Zee Associates, LLC, DBA Bio Scientific
 9 Medical Supply. The signer on the account was Charles Ronald Green.
10              j.    Defendant $4,388,112.64 in U.S. currency from Fidelity Investments
11 account number XX0472. The account was registered to the Greenshaven Trust. The signer
12 on the account was David P. Tenney.
13              k.    Defendant $2,134,352.70 in U.S. currency from Fidelity Investments
14 account number XX0473. The account was registered to the Greenshaven Trust. The signer
15 on the account was David P. Tenney.
16              l.    Defendant $3,896,247.90 in U.S. currency from Fidelity Investments
17 account number XX0474. The account was registered to the Greenshaven Trust. The signer
18 on the account was David P. Tenney.
19              m.    Defendant $544,162.17 in U.S. currency from Fidelity Investments
20 account number XX0475. The account was registered to the Greenshaven Trust. The signer
21 on the account was David P. Tenney.
22              n.    Defendant $837,395.44 in U.S. currency from Fidelity Investments
23 account number XX0476. The account was registered to the Greenshaven Trust. The signer
24 on the account was David P. Tenney.
25              o.    Defendant $218,544.33 in U.S. currency from Fidelity Investments
26 account number XX0477. The account was registered to the Greenshaven Trust. The signer
27 on the account was David P. Tenney.
28

                                            3
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.6 Page 6 of 40




 1              p.    Defendant $292,635.83 in U.S. currency from Fidelity Investments
 2 account number XX4433. The account was registered to the Greenshaven Trust. The signer
 3 on the account was David P. Tenney.
 4              q.    Defendant $950.20 in U.S. currency from Fidelity Investments account
 5 number XX2582. The account was registered to the Greenshaven Trust. The signer on the
 6 account was David P. Tenney.
 7                    r.    Defendant 2018 Porsche Panamera, California license plate
 8 number 8GTX359, vehicle identification number WP0AB2A76JL1355537. The vehicle
 9 was registered to Charles Green
10              s.    Defendant 2019 Ford Lariat 4X2 F-150, Florida license plate number
11 LEJQ98, vehicle identification number 1FTEW1C51KFB110044. The vehicle was
12 registered to Charles Green.
13              t.    Defendant 2019 Audi Q8 Premium, Florida license plate number
14 LCII94, vehicle identification number WA1AVAF10KD010335. The vehicle was
15 registered to Charles Green.
16        7.    Defendant Real Property located at 2936 Midsummer Drive, Windermere,
17 Florida 35786. The Real Property is owned by Melinda Elizabeth Green and Charles Ronald
18 Green. The Real Property is more fully described in paragraph 248 below.
19 GREENS CHARGED BY CRIMINAL INDICTMENT ON TRICARE FRAUD
20        8.    On June 10, 2020, Charles Ronald Green, Jr. and Melinda Elizabeth Green
21 were charged by a grand jury in the Southern District of California with a seven-count
22 indictment for conspiracy, wire fraud, payment of kickbacks in connection with a federal
23 health care program, and criminal forfeiture in criminal case number 20-cr-01566-DMS.
24        9.    As alleged in the indictment, Charles Ronald Green, Jr. and Melinda Elizabeth
25 Green (the GREENS), through their related entities, including NHS Pharma, Inc. and NHS
26 Pharma Sales Inc., served as the go-between for kickback payments from pharmacies to
27 doctors and clinics, in exchange for doctors signing prescriptions for compound
28

                                              4
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.7 Page 7 of 40




 1 pharmaceutical medications supplied by the pharmacies. As a result, TRICARE received
 2 and paid out on fraudulent claims for the pharmaceutical products.
 3        10.    As further alleged in the indictment, the GREENS, and not any doctor or
 4 pharmacist, “through NHS, coordinated and directed the development and dissemination of
 5 pre-printed prescriptions for expensive compounded medications, for which TRICARE
 6 reimbursed up to tens of thousands of dollars per prescription or more, that were designed
 7 to maximize reimbursement from TRICARE and to increase the amount of kickbacks paid
 8 by [the pharmacy] to them and to their co-conspirators, and not with regard to any actual
 9 medical need.” U.S. v. Green, et al., 20-cr-001566-DMS, Indictment, ¶ 27(c).
10        THE MEDICARE PROGRAM
11         11.   Medicare is a federal health care program that provides benefits to persons who
12 are sixty-five years of age or older, or disabled. Medicare is administered by the Centers for
13 Medicare and Medicaid Services (CMS), a federal agency under the United States
14 Department of Health and Human Services. Individuals who received benefits under
15 Medicare are referred to as Medicare “beneficiaries.” Medicare is a health care benefit
16 program as defined by Title 18, United States Code, Section 24(b).
17         12.   Medicare has four parts: hospital insurance (Part A), medical insurance (Part
18 B), Medicare Advantage (Part C), and prescription drug benefits (Part D). Medicare Part B
19 covers medically necessary physician office services, including the ordering of durable
20 medical equipment (DME) such as arm, leg, back, and neck braces.
21         13.   CMS contracts with various entities to carry out aspects of its administration
22 of Medicare. CMS used Medicare Administrative Contractors (MACs) to receive and
23 process claims, based on region and type of claim. The MACs for DME claims are Noridian
24 Healthcare Solutions, LLC and CGS Administrators, LLC.
25         14.   Funds from CMS, Noridian Healthcare Solutions, LLC, and CGS
26 Administrators, LLC are collectively referred to in this Complaint as funds from Medicare.
27
28

                                                5
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.8 Page 8 of 40




 1 DURABLE MEDICAL EQUIPMENT
 2         15.   To receive reimbursement from Medicare for off-the-shelf (i.e., not custom)
 3 orthotics, a DME supplier was required to submit a claim for Medicare reimbursement,
 4 either electronically or in writing, through standard forms, either the Form CMS-1500 or
 5 UB-92. Both of these claim forms require important information, including: (a) the
 6 beneficiary’s name and identification number; (b) the name and identification number of
 7 the referring/ordering provider who ordered the orthotics; (c) the health care benefit item
 8 that was provided or supplied to the beneficiary; (d) the billing codes for the specified item;
 9 and (e) the date upon which the item was provided or supplied to the beneficiary.
10         16.   According to the Local Coverage Determination (LCD) in place nationally for
11 services performed on or after October 1, 2015, knee braces required an examination of the
12 patient. The LCD states that knee braces are medically necessary only where knee instability
13 is documented by an in-person examination of the beneficiary and by an objective
14 description of joint laxity. Claims are expressly not reasonable and not necessary if based
15 only on a patient’s description of knee pain or instability. Back braces are covered only
16 when they were ordered: (1) to reduce pain by restricting mobility of the trunk; (2) to
17 facilitate healing following an injury to the spine or related soft tissues; (3) to facilitate
18 healing following a surgical procedure on the spine or related soft tissue; or (4) to otherwise
19 support weak spinal muscles and/or a deformed spine. Shoulder, wrist, and ankle braces
20 must be medically necessary for diagnosis of, or to treat, an injury or illness.
21 TELEMEDICINE
22          17. According to the Medicare Claims Processing Manual, Chapter 12, Section
23 190, coverage and payment for Medicare telehealth, requires that: (a) the beneficiary was
24 located in a rural or health professional shortage area; (b) the services were delivered via an
25 interactive audio and video telecommunications system; and (c) the beneficiary was at a
26 practitioner’s office or a specified medical facility—not at a beneficiary’s home—during
27 the telehealth consultation.
28

                                                 6
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.9 Page 9 of 40




 1 FEDERAL ANTIKICKBACK STATUTE
 2         18.   The Federal Anti-Kickback Statute provides that it is a felony for a person or
 3 entity to knowingly and willfully offer or pay any remuneration to induce a person to refer
 4 an individual for the furnishing or arranging for the furnishing of any item for which
 5 payment may be made under a Federal health care program. 42 U.S.C. § 1320-
 6 7b(b)(2)(A),(B).
 7 OVERVIEW OF THE MEDICARE FRAUD SCHEME
 8        19.    From on or about June 1, 2018 through at least July 17, 2020, Melinda
 9 Elizabeth Green and Charles Ronald Green Jr. (the GREENS), and their various entities,
10 violated the anti-kickback and health care fraud statutes, along with the money laundering
11 statutes. As a result, the GREENS received and obtained millions of dollars in criminal
12 proceeds.
13        20.    The GREENS engaged in a scheme to defraud Medicare as follows: (1) the
14 GREENS owned or controlled companies, including E.Z. LIFE Medical Supply, Inc. (EZ
15 LIFE), PRV Medical Supply, Inc. (PRV), ZEE & Associates, Inc. (ZEE), and Choice
16 Medical Products, Inc. (CHOICE), that supplied DME braces to patients; and (2) in order
17 to obtain customers for their DME companies, the GREENS purchased “completed doctors’
18 orders” from various marketers, and submitted bills to Medicare and other insurers for the
19 DME, thereby paying kickbacks for patients in violation of the anti-Kickback statute; and
20 (3) to disguise their fraudulent kickback scheme, the GREENS and their co-conspirators
21 entered into sham “marketing” and other contracts that concealed the fact that the GREENS
22 paid a per-product fee to purchase the DME patients.
23        21.    In addition to paying kickbacks to obtain patients for their DME companies,
24 EZ LIFE, PRV, ZEE, and CHOICE, the GREENS also bought and resold, or brokered,
25 “completed doctors’ orders” to other DME companies, through NHS PHARMA SALES,
26 Inc. (NHS SALES).
27        22.    The GREENS also provided billing services to DME companies through
28 FOCUS in exchange for a percentage of the Medicare reimbursements as payment. The

                                               7
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.10 Page 10 of 40




 1 billing services included access to an online portal where DME companies were able to
 2 track the status of their billing and access the “completed doctor’s orders”.
 3        23.    A “completed doctor’s order” (also referred to among the co-conspirators as a
 4 “D.O.” or “D.O.’s”) consisted of a signed doctor’s prescription for DME braces, along with
 5 chart notes, and a letter of medical necessity. A signed doctor’s prescription, chart notes,
 6 and a letter of medical necessity were all of the required documents that a DME company
 7 needed to bill Medicare for supplying DME braces to that Medicare beneficiary.
 8        24.    The Medicare fraud scheme violates federal law in several respects: (1) the
 9 purchase of D.O.’s amounts to the payment of kickbacks in exchange for the referral of
10 Medicare patients, in violation of federal anti-kickback statutes, and (2) the braces and other
11 DME supplied by the DME companies are largely medically unnecessary, and often
12 unwanted and unused, amounting to health care fraud on Medicare and other insurers.
13        25.    The GREENS also used criminal proceeds of their specified unlawful activities
14 to conduct financial transactions in amounts over $10,000 in violation of the money
15 laundering statutes.
16        26.    The GREENS also used criminal proceeds of their specified unlawful activities
17 to conduct financial transactions to promote their scheme, in violation of the money
18 laundering statutes.
19 IV.      FACTS
20         27.   Melinda Elizabeth Green (M. GREEN) was a resident of Escondido,
21 California. M. Green was married to Charles Ronald Green.
22         28.   Charles Ronald Green Jr. (R. GREEN) was a resident of Escondido, California.
23 R. GREEN was married to M. GREEN.
24         29.   M. GREEN and R. GREEN (the GREENS) owned or controlled several
25 companies, including EZ LIFE, PRV, ZEE and CHOICE, that supplied durable medical
26 equipment (DME) braces to patients that were Medicare beneficiaries.
27         30.   Between at least June 1, 2018 and February 29, 2020, the GREENS, in order
28 to obtain customers for their DME companies, paid various marketers for providing the

                                                 8
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.11 Page 11 of 40




 1 GREENS with customers that are Medicare beneficiaries along with signed D.O.’s for
 2 medically unnecessary DME. The GREENS then submitted claims to Medicare and other
 3 insurers for the DME, thereby paying illegal kickbacks for patients and defrauding
 4 Medicare.
 5 GREENS Purchased “Completed Doctor’s Orders” From Person 1
 6         31.   For example, the GREENS purchased D.O.’s From Person 1. The GREENS
 7 purchase of D.O.’s is a violation of the federal anti-kickback statute.
 8         32.   Person 1 was a part-owner of Company 1. Company 1 sold completed DME
 9 D.O.’s to the GREENS in 2018 and 2019. Company 1 obtained D.O.’s by purchasing
10 “leads” which included a patient’s name, biographical details, Medicare beneficiary
11 number, and the patient’s agreement to buy a brace. Company 1 used telemedicine doctors
12 to obtain signed prescriptions for the DME.
13         33.   These signed prescriptions from telemedicine doctors were often “rubber-
14 stamped.” The patient’s “agreement” to purchase a brace was often faked. While recordings
15 from telemarketers supposedly showed that the patient had agreed to the treatment, the
16 recordings actually contained “dubbed-in” answers.
17         34.   Medicare was then billed through PRV, EZ LIFE, or one of the other DME
18 companies that was controlled or operated by the GREENS.
19 GREENS Paid Person 2 a Per-Brace Fee
20         35.   Person 2 also worked with the GREENS. Person 2 owned Company 2. The
21 GREENS paid Person 2 approximately $15 per brace for D.O.’s that the GREENS
22 purchased from Company 1.
23         36.   Company 1 provided D.O.’s to the GREENS for no cost up front. After
24 Medicare paid for the claim, the GREENS would then pay Company 1 for the braces that
25 had already been accepted and paid for by Medicare.
26         37.   In cases where Medicare reversed the payment, or the patient rejected or
27 returned the brace, that amount was then subtracted from the GREENS’ next payment to
28

                                                 9
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.12 Page 12 of 40




 1 Company 1. The GREENS payment only for signed D.O.’s that Medicare made payments
 2 on is in violation of the federal anti-kickback statute.
 3         38.   Between October 2018 and February 2019, the GREENS wire-transferred over
 4 $1.3 million to Company 1. These payments were predominantly made from the GREENS’
 5 DME companies, EZ LIFE and PRV. A small payment was from the GREEN’s company,
 6 NHS SALES.
 7         39.   Between October 2018 and April 2019, the GREENS wire-transferred over
 8 $160,000 to Company 2.
 9 GREENS Order Large Shipments of DME From Person 3 and Company 3
10        40.    Person 3 was co-owner of a DME supply company, Company 3, that
11 manufactured DME braces.
12        41.    In 2018, Person 3, through Company 3 began doing business with the
13 GREENS.
14        42.    The GREENS were co-owners of Red Rock Operations, Inc. (RED ROCK).
15 RED ROCK is a company located in Atlanta, Georgia and it acted as a drop shipper for
16 DME braces.
17        43.    At this time, between approximately 200 and 500 boxes were being shipped
18 from RED ROCK on a daily basis. Each of these boxes included a back brace, two leg
19 braces, and two wrist braces.
20        44.    In 2018 or early 2019, Red Rock ordered between 2000 and 3000 DME
21 products from Company 3. This was the largest order that Company 3 had ever received.
22 EZ LIFE and PRV (the GREENS’ companies) paid for the order.
23        45.    Company 3 shipped the orders to RED ROCK without seeing any patient
24 information. Company 3 became increasingly busy after the company started to do business
25 with the GREENS.
26        46.    Between August 2018 and April 2019, the GREENS wire-transferred
27 approximately $4.5 million to Company 3 from bank accounts held by EZ LIFE and PRV.
28

                                                10
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.13 Page 13 of 40




 1        47.    Between December 2018 and May 2019, Company 3 received at least 10 calls
 2 a day from beneficiaries located across the nation who complained about unexpectedly
 3 receiving DME items in the mail.
 4        48.    The most common complaint from the beneficiaries was that they had no idea
 5 why they had received braces in the mail. The beneficiaries reported that they had not visited
 6 the doctors identified as having ordered the equipment for them.
 7        49.    The beneficiaries called Company 3 because that was the company named on
 8 the DME items. There were no operational phone numbers listed or available for the DME
 9 companies that supposedly sent the equipment. Company 3 began receiving these types of
10 complaint calls after Company 3 started doing business with the GREENS.
11 GREENS Used NHS and NHS Sales to Sell D.O.’s and Bill Company 4
12         50.   Person 4 and Person 5 were co-owners of a company called Company 4.
13 Company 4 also operated other DME companies.
14         51.   In late 2018, Person 4, Person 5, and the GREENS agreed to do business.
15 Person 4 and Person 5, and Company 4, agreed to purchase D.O.’s from the GREENS based
16 on a per-brace fee when purchasing D.O.’s. This is another example of the GREENS
17 violating the federal anti-kickback statute. Not only did the GREENS purchase D.O.’s in
18 violation of the federal anti-kickback statute but they also sold them.
19         52.   The written contract between Company 4 and the GREENS did not specify a
20 per-brace fee. Instead, the contract stated that NHS SALES would do “marketing” for
21 Company 4.
22         53.   The GREENS also handled the billing for Company 4.
23         54.   In early 2019, the GREENS sold DME D.O.’s to Company 4 and billed
24 Medicare on behalf of Company 4 and Company 4’s other DME companies.
25         55.   The GREENS sent invoices to Company 4 in 2019 that did not reflect what
26 Company 4 was actually paying the GREENS for. The invoices instead hid and obscured
27 the fraudulent services. For example, invoices claimed that Company 4 was paying for TV
28 advertisements, landing pages, and business processing services, when Company 4 did not

                                                11
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.14 Page 14 of 40




 1 receive those services from the GREENS. The deceptive billing done by the GREENS was
 2 to further their Medicare fraud scheme and hide their violations of the federal anti-kickback
 3 statute.
 4 Medicare Beneficiaries Receive Medically Unnecessary DME From GREENS
 5         56.   Medicare beneficiaries received medically unnecessary DME from the
 6 GREENS’ companies.
 7         57.   For example, Medicare beneficiary M.G. resided in an assisted living facility
 8 as of June 2018. In early November 2018, a package was delivered to M.G.’s former
 9 residence. The package contained a back brace and some papers. The package came from
10 Company 17, which was a DME company operated by Company 4.
11         58.   Approximately one week later, another package was delivered to M.G.’s
12 previous residence. This package contained a shoulder brace, back brace, and a patient
13 satisfaction survey. The return label read “PRV Medical Supply, Inc,” which was the
14 GREENS’ DME company.
15         59.   M.G. never ordered these braces. M.G. was almost totally deaf and did not
16 answer the telephone in 2018. M.G’s daughter, L.G., called PRV and obtained a copy of
17 the prescription written for M.G. The prescription reflected a doctor as the prescriber that
18 was not M.G.’s doctor. In addition, the exam notes did not reflect M.G.’s medical history
19 of a herniated disc, or a broken arm, and incorrectly listed M.G.’s height and weight.
20         60.   Medicare claims data shows that PRV submitted a claim to Medicare in 2018,
21 on behalf of M.G., for a back brace and a right-side shoulder-elbow-wrist-hand orthosis.
22 The total amount PRV billed to Medicare was $2,005.08, and the total amount Medicare
23 paid to PRV was $512.14. Medicare denied payment to PRV for the back brace because it
24 was deemed medically unnecessary.
25         61.   In another example, in January 2019 Medicare beneficiary D.B. answered
26 some questions online supposedly to win a $1,000 Amazon gift card. The questions were
27 related to pain. D.B. provided her name, address, date of birth, phone number, and primary
28 doctor’s name.

                                               12
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.15 Page 15 of 40




 1         62.   A few days later, D.B. received a phone call from an unknown individual
 2 asking about D.B.’s pain. The individual stated that a back brace could help with D.B.’s
 3 pain. The caller also offered a cane. The call was then transferred to another individual D.B.
 4 likened to be a doctor. This individual also thought a back brace would be helpful and told
 5 D.B. the back brace was covered by Medicare.
 6         63.   One week later, D.B. received a box from EZ LIFE. The box contained a back
 7 brace, right knee brace, left knee brace, two suspension sleeves, and a nylon drawstring
 8 backpack. D.B. called the company and told them D.B. did not want the braces. D.B. noted
 9 that no one mentioned knee braces during the calls with the individuals.
10         64.   Medicare claims data shows that EZ LIFE submitted a claim to Medicare in
11 2019, on behalf of D.B. for a back brace, left and right knee braces, as well as left and right
12 suspension sleeves. The total amount EZ LIFE billed to Medicare was $3,703.10, and the
13 total amount paid by Medicare to EZ LIFE was $1,555.80. Medicare denied payment on the
14 back brace as it was deemed medically unnecessary.
15 Nationwide Takedown Targeting Illegal Kickbacks and Medicare Fraud
16         65.   On April 9, 2019, a wave of search warrants, indictments, and arrests were
17 carried out in connection with Operation Brace Yourself, a nationwide initiative targeting
18 kickbacks paid for DME products billed to Medicare.
19        66.    In letters dated April 9, 2019, EZ LIFE and PRV were notified that the
20 companies were placed on suspension and that EZ LIFE and PRV would not be paid for
21 claims submitted to Medicare for payment.
22         67.   The GREENS continued to request payment on outstanding invoices for
23 providing D.O.’s after the April 2019 nationwide criminal takedown.
24         68.   Within the weeks after the April 9, 2019 nationwide criminal takedown, the
25 GREENS added David P. Tenney (TENNEY) as Chief Financial Officer (CFO) to several
26 of their companies. For example, TENNEY became listed as the CFO and Secretary of NHS
27 SALES on May 7, 2019, and then EZ LIFE on June 11, 2019, and later PRV on July 23,
28 2019.

                                                13
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.16 Page 16 of 40




 1        69.    David P. Tenney was the Trustee of the Greenshaven Trust.
 2        70.    On May 6, 2019, approximately $12 million in treasury bills were transferred
 3 to Fidelity Investments account number x0472, held by the Greenshaven Trust, with David
 4 P. Tenney as the Trustee.
 5 GREENS’ DME Bank Accounts Received Criminal Proceeds & Laundered Funds
 6 EZ LIFE
 7         71.   The GREENS used their DME company E.Z. LIFE MEDICAL SUPPLY, Inc.
 8 (EZ LIFE) to pay illegal kickbacks and fraudulently bill Medicare.
 9         72.   R. GREEN was the CEO and director of EZ LIFE. EZ LIFE was incorporated
10 under the laws of the state of California. EZ LIFE had a business address in Escondido,
11 California.
12         73.   Between June 1, 2018 and April 9, 2019, EZ LIFE billed Medicare
13 $84,323,467.09 for DME claims, which resulted in Medicare making payments of
14 $47,717,790.16 to EZ LIFE.
15         74.   The $47,717,790.16 Medicare paid to EZ LIFE constitutes criminal proceeds
16 obtained as a result of the illegal kickback and health care fraud scheme.
17         75.   The $47,717,790.16 in criminal proceeds also constitute criminal proceeds
18 derived from the illegal kickback and health care fraud scheme, which are specified
19 unlawful activities.
20         76.   Between June 1, 2018 and February 29, 2020, the GREENS, through EZ LIFE,
21 knowingly conducted financial transactions in amounts over $10,000 with some of the
22 $47,717,790.16 in criminal proceeds obtained from the illegal kickback and health care
23 fraud scheme.
24         77.   Between June 1, 2018 and February 29, 2020, the GREENS, through EZ LIFE,
25 knowingly conducted financial transactions to promote the kickback and health care fraud
26 scheme with some of the $47,717,790.16 in criminal proceeds obtained from the illegal
27 kickback and health care fraud scheme.
28

                                               14
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.17 Page 17 of 40




 1         78.   The GREENS received Medicare deposits and conducted financial
 2 transactions from the following bank accounts held by EZ LIFE.
 3 EZ Life Bank Account: SB x0595
 4        79.    Silvergate Bank account number x0595 (SB x0595) was held in the name of
 5 EZ Life Medical Supply INC and Pharma Funding LLC. The signers on the account were
 6 R. GREEN (registered as Charles Ronald Green) and M. GREEN (registered as Melinda
 7 Elizabeth Green). The account was opened on June 26, 2018. On August 2, 2018 SB x0595
 8 began to receive deposits from Medicare.
 9        80.    Between August 2, 2018 and April 8, 2019, approximately $41,926,874.75 was
10 deposited into SB x0595 from Medicare, of which $40,772,000.75 was subsequently
11 transferred to WF x1430.1
12 EZ Life Bank Account: JPMC x3080
13         81.   JPMorgan Chase Bank account number x3080 (JPMC x3080) was held in the
14 name of EZ Life Medical Supply, Inc. The signers on the account were R. GREEN
15 (registered as Ronald Green) and M. GREEN (registered as Melinda Green).
16         82.   Between July 6, 2018 and August 6, 2018, approximately $1,048,925.72 was
17 deposited into JPMC x3080 from Medicare, of which $1,032,658.80 was subsequently
18 transferred to WF x1430.2
19 EZ LIFE Bank Account: WF x1430
20        83.    Wells Fargo Bank account number x1430 (WF x1430) was held in the name
21 of E.Z Life Medical Supply, INC. The signer on the account was R. GREEN (registered as
22 Charles Ronald Green Jr). The account was opened on June 20, 2018.
23        84.    Between August 3, 2018 and April 12, 2019, $40,772,000.75 was wire-
24 transferred from SB x0595 to WF x1430. Each of these wire transfers was for an amount
25 over $10,000.
26
     1
27        SB 0595 was closed in August 2019 and did not have significant funding other
   than deposits from Medicare.
28 2      JPMC x3080 was closed on 10/30/2018 and did not have significant funding
   other than deposits from Medicare.
                                           15
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.18 Page 18 of 40




 1        85.     Between August 3, 2018 and April 12, 2019 WF x1430 received:
 2                a.    $1,222,462.59 in checks deposited from Medicare.
 3               b.     $3,453,368.94 in checks deposited from private insurance companies.
 4               c.     $1,032,658.80 from JPMC x3080.
 5               d.     $339,275.00 from WF x3071.
 6               e.     $381,250.00 from WF x0557.
 7               f.     $443,000.00 from WF x0706.
 8         86.    The criminal proceeds deposited into WF x1430 were transferred to the
 9 following companies in order to promote the fraud:
10                a.    $19,869,382.43 was wired to Company 6.
11                b.    $3,260,971.24 was wired to Company 3.
12                c.    $1,611,880.08 was wired to RED ROCK.
13                d.    $1,175,885.58 was wired to Square One.
14                e.    $13,440.00 was wired to Company 2.
15                f.    $172,575.00 was wired to Company 1.
16 PRV
17         87.    The GREENS used their DME company PRV Medical Supply, Inc. (PRV) to
18 pay illegal kickbacks and fraudulently bill Medicare.
19         88.    M. GREEN was the Chief Executive Officer (CEO) of PRV. PRV was
20 incorporated under the laws of the state of California. PRV has a business location in
21 Escondido, California.
22         89.    Between September 4, 2018 and April 4, 2019, PRV billed Medicare
23 $40,560,360.43 for DME claims, which resulted in Medicare making payments of
24 $21,147,325.85 to PRV.
25         90.    The $21,147,325.85 Medicare paid to PRV constitutes criminal proceeds
26 obtained as a result of the illegal kickback and health care fraud scheme.
27         91.    The $21,147,325.85 also constitute criminal proceeds derived from the illegal
28 kickback and health care fraud scheme, which are specified unlawful activities.

                                               16
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.19 Page 19 of 40




 1         92.   Between September 4, 2018 and February 29, 2020, the GREENS, through
 2 PRV, knowingly conducted financial transactions in amounts over $10,000 with some of
 3 the $21,147,325.85 in criminal proceeds obtained from the illegal kickback and health care
 4 fraud scheme.
 5         93.   Between September 4, 2018 and February 29, 2020, the GREENS, through
 6 PRV, knowingly conducted financial transactions to promote the kickback and health care
 7 fraud scheme with some of the $21,147,325.85 in criminal proceeds obtained from the
 8 illegal kickback and health care fraud scheme.
 9         94.   The GREENS received Medicare deposits and conducted financial
10 transactions from the following bank accounts held by PRV.
11 PRV Bank Account: BOA x6473
12         95.   Bank of America account number x6473 (BOA x6473) was held in the name
13 of PRV Medical Supply, Inc. The signers on the account were R. GREEN (registered as
14 Charles Ronald Green JR) and M. GREEN (registered as Melinda Elizabeth Green).
15         96.   Between September 26, 2018 and April 8, 2019, approximately $1,591,220.69
16 was deposited into BOA x6473 from Medicare, of which $1,588,500 was subsequently
17 transferred to WF x3071.3
18 PRV Bank Account: WF x3071
19         97.   Wells Fargo Bank account number x3071 (WF x3071) was held in the name
20 of PRV Medical Supply, INC. The signers on the account were R. GREEN (registered as
21 Charles Ronald Green JR) and M. GREN (registered as Melinda E. Green). WF x3071 was
22 opened on September 11, 2018 and was predominantly funded by deposits from Medicare.
23         98.   Between November 1, 2018 and February 28, 2020 WF x3071 received:
24               a.    $16,978,289.38 from Medicare.
25               b.    $2,169,424.30 from private insurance.
26               c.    $1,588,500.00 from BOA x6473.
27
28   3
           BOA x6473 was closed on 05/29/2019 and did not have significant funding other
     than deposits from Medicare.
                                           17
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.20 Page 20 of 40




 1               d.    $40,000.00 from WF x1430.
 2               e.    Approximately $125,000.00 was deposited into WF x3071 from WF
 3 x0706.
 4         99.   The proceeds deposited into WF x3071 were transferred to the following
 5 companies in order to promote the fraud:
 6               a.    $6,614,715.00 was wired to Company 6.
 7               b.    $730,355.35 was wired to RED ROCK.
 8               c.    $457,622.00 was wired to Company 7.
 9               d.    $1,143,960.00 was wired to Company 1.
10               e.    $82,790.36 was wired to Company 2.
11 ZEE
12         100. The GREENS used their DME company ZEE & Associates, Inc. (ZEE) to pay
13 illegal kickbacks and fraudulently bill Medicare.
14         101. R. GREEN was the agent for process of ZEE. ZEE was incorporated under the
15 laws of the state of California, and had a business location in Escondido, California.
16         102. For example, between June 15, 2019 and June 4, 2020, ZEE billed Medicare
17 $1,553,720.26 for DME claims, which resulted in Medicare making payments of
18 $778,733.66 to ZEE.
19         103. The $778,733.66 Medicare paid to ZEE constitutes criminal proceeds obtained
20 as a result of the illegal kickback and health care fraud scheme.
21         104. The $778,733.66 also constitute criminal proceeds derived from the illegal
22 kickback and health care fraud scheme, which are specified unlawful activities.
23         105. Between June 15, 2019 and February 29, 2020, the GREENS, through ZEE,
24 knowingly conducted financial transactions in amounts over $10,000 with some of the
25 $778,733.66 in criminal proceeds obtained from the illegal kickback and health care fraud
26 scheme.
27         106. The GREENS received Medicare deposits and conducted financial
28 transactions from the following bank accounts held by ZEE.

                                               18
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.21 Page 21 of 40




 1
 2 ZEE Bank Account: BOA x5609
 3         107. Bank of America account number x5609 (BOA x5609) was held in the name
 4 Zee & Associates LLC, DBA Bio Scientific Medical Supply. The signer on the account was
 5 R. GREEN (registered as Charles Ronald Green).
 6         108. Between July 11, 2019 and February 29, 2020, the account received
 7 $871,723.38 from Medicare.
 8 ZEE Bank Account: WF x9816
 9         109. Wells Fargo Bank account number x9816 (WF x9816) was held in the name
10 Zee & Associates, LLC. The signer on the account was R. GREEN (registered as Charles
11 R. Green JR). The account was opened on September 19, 2019.
12         110. Between September 19, 2019 and February 29, 2020, the account received:
13               a.    $257,100.00 from BOA x5609.
14               b.    $267,000.00 from WF x0706.
15               c.    $41,422.37 from private insurance deposits.
16 CHOICE
17         111. The GREENS used their DME company CHOICE Medical Products, Inc.
18 (CHOICE) to pay illegal kickbacks and fraudulently bill Medicare.
19         112. R. GREEN was the president of CHOICE. CHOICE was incorporated under
20 the laws of the state of Florida. CHOICE had a business address in Escondido, California.
21         113. For example, between October 21, 2019 and April 5, 2020, CHOICE billed
22 Medicare $500,343,70 for DME claims, which resulted in Medicare making payments of
23 $276,273.18 to CHOICE.
24         114. The $276,273.18 Medicare paid to CHOICE constitute criminal proceeds
25 obtained as a result of the illegal kickback and health care fraud scheme.
26         115. The $276,273.18 also constitute criminal proceeds derived from the illegal
27 kickback and health care fraud scheme, which are specified unlawful activities.
28

                                               19
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.22 Page 22 of 40




 1         116. Between October 21, 2019 and February 29, 2020, the GREENS, through
 2 CHOICE, knowingly conducted financial transactions in amounts over $10,000 with some
 3 of the $276,273.18 in criminal proceeds obtained from the illegal kickback and health care
 4 fraud scheme.
 5         117. Between October 21, 2019 and February 29, 2020, the GREENS, through
 6 CHOICE, knowingly conducted financial transactions to promote the kickback and health
 7 care fraud scheme with some of the $276,273.18 in criminal proceeds obtained from the
 8 illegal kickback and health care fraud scheme.
 9         118. The GREENS received Medicare deposits and conducted financial
10 transactions from the following bank accounts held by CHOICE.
11 CHOICE Bank Account: BOA x0729
12         119. Bank of America account number x0729 (BOA x0729) was held in the name
13 Choice Medical Products Inc. The signers on the account were William J. Iacovone
14 (President) and R. GREEN (registered as Charles Ronald Green (Secretary)).
15         120. Between July 11, 2019 and February 29, 2020, the account received
16 $159,0171.62 in deposits from Medicare, of which $141,794.82 was transferred to WF
17 x6408.
18 CHOICE Bank Account: WF x6408
19         121. Wells Fargo bank account number x6408 (WF x6408) was held in the name
20 Choice Medical Products, Inc. The signer on the account was R. GREEN (registered as
21 Charles R Green JR). WF x6408 was opened on October 4, 2019.
22         122. Between October 4, 2019 and February 29, 2020, the account received:
23               a.    $174,788.95 from Medicare.
24               b.    $10,717.77 from private insurance companies.
25               c.    $141,794.82 from BOA x0729.
26               d.    $15,500.00 from WF x0706.
27
28

                                              20
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.23 Page 23 of 40




 1 NHS
 2         123. The GREENS’ used their pharmacy billing company, NHS PHARMA, Inc.
 3 (NHS), to receive criminal proceeds through NHS’ bank accounts from their DMS
 4 companies, EZ LIFE, PRV, ZEE, and CHOICE.
 5         124. M. GREEN and R. GREEN were each CEOs. R. GREEN was the Director.
 6 NHS was incorporated under the laws of the state of California. NHS had a business address
 7 in Escondido, California.
 8         125. Between June 20, 2018 and February 29, 2020, the GREENS, through NHS,
 9 received criminal proceeds obtained as a result of the illegal kickback and health care fraud
10 scheme.
11         126. The criminal proceeds obtained also constitute criminal proceeds derived from
12 the illegal kickback and health care fraud scheme, which are specified unlawful activities.
13         127. Between June 20, 2018 and February 29, 2020, the GREENS, through NHS,
14 knowingly conducted financial transactions in amounts over $10,000 with some of the
15 criminal proceeds obtained from the illegal kickback and health care fraud scheme.
16         128. Between June 25, 2018 and February 29, 2020, the GREENS, through NHS,
17 knowingly conducted financial transactions to promote the kickback and health care fraud
18 scheme with some of the criminal proceeds obtained from the illegal kickback and health
19 care fraud scheme.
20         129. The GREENS received criminal proceeds and conducted financial transactions
21 from the following bank account held by NHS.
22 NHS Bank Account: WF x0706
23        130.   Wells Fargo Bank account number x0706 (WF x0706) was held in the name
24 of NHS Pharma, Inc. The signers on the account were R. GREEN (registered as Charles
25 Ronald Green JR) and M. GREEN (registered as Melinda E Green). This account was
26 opened on April 9, 2015. Throughout the lifecycle of the account it received deposits from
27 several pharmaceutical companies.
28

                                               21
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.24 Page 24 of 40




 1        131.    Between June 20, 2018 and December 10, 2019, WF x0706 received transfers
 2 of:
 3               a.     $17,720,796.01 from WF x1430.
 4               b.     $8,500,000.00 from WF x3071.
 5               c.     $425,897.61 from WF x0557.
 6        132.    Most of these transfers were in amounts over $10,000.00
 7        133.    Criminal proceeds deposited into WF x0706 were utilized to promote the
 8 fraud:
 9                a.    On June 25, 2019, $4,000,000.00 was wired into WF x0706 from WF
10 x3071.
11                b.    On June 25, 2019, $1,000,000.00 was wired into WF x0706 from WF
12 x1430.
13          134. Those transactions funded an outgoing wire of $3,468,057.35 for the purchase
14 of Company 3.
15 NHS SALES
16          135. The GREENS used their company NHS PHARMA SALES, Inc. (NHS
17 SALES) to receive criminal proceeds and to pay and receive illegal kickbacks as part of
18 their health care fraud scheme.
19          136. R. GREEN was the CEO. M. GREEN was the Director. NHS SALES was
20 incorporated under the laws of the state of California. NHS SALES had a business address
21 in Escondido, California.
22          137. Between June 1, 2018 and February 29, 2020, the GREENS, through NHS,
23 SALES received criminal proceeds obtained as a result of the illegal kickback and health
24 care fraud scheme.
25          138. The criminal proceeds obtained also constitute criminal proceeds derived from
26 the illegal kickback and health care fraud scheme, which are specified unlawful activities.
27
28

                                               22
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.25 Page 25 of 40




 1         139. Between June 1, 2018 and February 29, 2020, the GREENS, through NHS
 2 SALES, knowingly conducted financial transactions in amounts over $10,000 with some of
 3 the criminal proceeds obtained from the illegal kickback and health care fraud scheme.
 4         140. Between January 19, 2018 and November 9, 2018, the GREENS, through NHS
 5 SALES, knowingly conducted financial transactions to promote the kickback and health
 6 care fraud scheme with some of the criminal proceeds obtained from the illegal kickback
 7 and health care fraud scheme.
 8         141. The GREENS received Medicare deposits and conducted financial
 9 transactions from the following bank accounts held by NHS SALES.
10 NHS SALES Bank Account: WF x0557
11         142. Wells Fargo Bank account number x0557 (WF x0557) was held in the name
12 of NHS Pharma Sales, Inc. The signers on the account were R. GREEN (registered as
13 Charles Ronald Green) and M. GREEN (registered as Melinda E. Green). This account was
14 opened on April 9, 2015. Prior to receiving funds related to DME fraud, the WF x0557
15 account received deposits from several pharmaceutical companies.
16         143. Between June 1, 2018 and February 29, 2020, WF x0557 received:
17               a.    $944,109.93 from WF x1430.
18               b.    $5,524,251.37 from WF x0706.
19               c.    $366,205.00 from WF x3071.
20               d.    Many of these transfers were in amounts over $10,000.
21         144. WF x0557 also received the following amounts from DME Companies
22 controlled by Person 5 and Person 4 through Company 4, as well as Company 7:
23               a.    $7,610.00 from Company 8.
24               b.    $148,295.00 from Company 9.
25               c.    $2,740.00 from Company 10.
26               d.    $639,307.50 from Company 11.
27               e.    $4,555,319.68 from Company 7.
28               f.    $467,640.00 from Company 12.

                                              23
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.26 Page 26 of 40




 1               g.    $235.00 from Company 14
 2        145.   Criminal proceeds deposited into WF x0557 were utilized to promote the
 3 fraud. Between January 19, 2018 and November 9, 2018, approximately:
 4               a.    $3,244,187.48 was wired to Company 6.
 5               b.    $78,888.09 was wired to Company 5.
 6               c.    $64,559.62 was wired to Company 2.
 7
 8 ERM
 9         146. The GREENS used their company ERM Management Services, Inc. (ERM) to
10 receive criminal proceeds.
11         147. R. GREEN was the CEO. ERM was incorporated under the laws of the state
12 of Florida.
13         148. Between August 16, 2019 and February 29, 2020, the GREENS, through ERM,
14 received criminal proceeds obtained as a result of the illegal kickback and health care fraud
15 scheme.
16         149. The criminal proceeds obtained constitute criminal proceeds derived from the
17 illegal kickback and health care fraud scheme, which are specified unlawful activities.
18         150. Between August 16, 2019 and February 29, 2020, the GREENS, through ERM,
19 knowingly conducted financial transactions in amounts over $10,000 with some of the
20 criminal proceeds obtained from the illegal kickback and health care fraud scheme.
21         151. The GREENS received criminal proceeds and conducted financial transactions
22 from the following bank account held by ERM.
23 ERM Bank Account: WF x7253
24          152. Wells Fargo Bank account number x7253 (WF x7253) was held in the name
25 of ERM Management Services, Inc. The signers on the account were R. GREEN (registered
26 as Charles Ronald Green Jr) and TENNEY (registered as David Palmer Tenney). The
27 account was opened on August 16, 2019.
28          153. Between August 16, 2019 and February 29, 2020, the account received:

                                               24
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.27 Page 27 of 40




 1               a.    $,1,625,790.22 from WF x0706.
 2               b.    $162,812.73 from WF x6408.
 3               c.    $125,522.89 from WF x9816.
 4 FOCUS
 5         154. The GREENS used their DME billing company FOCUS DME Billing
 6 (FOCUS) to receive criminal proceeds.
 7         155. M. GREEN was a Director/Officer. R. GREEN was the CEO and a Director.
 8 FOCUS was incorporated under the laws of the state of Florida. FOCUS had a business
 9 address in Escondido, California.
10         156. Between January 16, 2019 and February 29, 2020, the GREENS, through
11 ERM, received criminal proceeds obtained as a result of the illegal kickback and health care
12 fraud scheme.
13         157. The criminal proceeds derived from the illegal kickback and health care fraud
14 scheme, which are specified unlawful activities.
15         158. Between January 16, 2019 and February 29, 2020, the GREENS, through
16 FOCUS, knowingly conducted financial transactions in amounts over $10,000 with some
17 of the criminal proceeds obtained from the illegal kickback and health care fraud scheme.
18         159. The GREENS received criminal proceeds and conducted financial transactions
19 from the following bank account held by FOCUS.
20 FOCUS Bank Account: WF x8049
21          160. Wells Fargo Bank account number x8049 (WF x8049) was held in the name
22 of Focus DME Billing Inc. The signers on the account were R. GREEN (registered as
23 Charles Ronald Green Jr) and M. GREEN (registered as Melinda E Green).
24          161. Between January 16, 2019 and February 29, 2020, the account received funds
25 from the following DME companies owned by Person 4 and Person 5:
26               a.    $108,723.03 from Company 10.
27               b.    $265,362.70 from Company 11.
28               c.    $57,603.45 from Company 13.

                                               25
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.28 Page 28 of 40




 1               d.    $93,015.09 from Company 12.
 2               e.    $59,717.00 from Company 14.
 3               f.    $45,281.43 from Company 15.
 4               g.    $169,892.25 from Company 16.
 5         162. Between January 16, 2019 and February 29, 2020, the account also received:
 6               a.    $500,000.00 from WF x1430.
 7               b.    $650,000.00 from WF x0557.
 8 The Fidelity Accounts
 9         163. The GREENS used their Fidelity Accounts to receive criminal proceeds.
10         164. The signers on Fidelity Investments account number x0819 (F x0819) were R.
11 GREEN (registered as Charles Ronald Green JR) and M. GREEN (registered as Melinda
12 Elizabeth Green).
13         165. Between March 15, 2019 and March 18, 2019, the entire balance of this
14 account was used to purchase 12,056,000 shares of United States treasury bills.
15         166. F x0819 was funded by transfers in criminal proceeds from WF x0706:
16               a.    On March 11, 2019, WF x0706 received $6,822,000.00 from WF x1430,
17 and an additional $4,500,000.00 from WF x3071, for a total of $11,322,000.00.
18               b.    On March 12, 2019, $1,000.00 was wired transferred from WF x0706 to
19 F x0819.
20               c.    On March 13, 2019, $9,000,000.00 was wire transferred from WF x0706
21 to F x0819.
22               d.    On March 14, 2019, $3,000,000.00 was wire transferred from WF x0706
23 to F x0819.
24         167. Balance of WF x0706 used to purchase treasury bills: Between March 15, 2019
25 and March 18, 2019, the entire F x0819 account balance was used to purchase 12,056,000
26 shares of United States treasury bills.
27
28

                                              26
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.29 Page 29 of 40




 1         168. On May 6, 2019, the treasury bills were transferred to Fidelity Investments
 2 account number F x0472 (F x0472), held by the Greenshaven Trust with TENNEY
 3 (registered as David P. Tenney) as the Trustee.
 4         169. Between May 6, 2019 and May 31, 2020, the funds were relocated across the
 5 8 brokerage accounts held in the name the Greenshaven Trust that are, collectively, (the
 6 Fidelity Accounts):
 7               a.    Fidelity Investments account number XX0472. The account was
 8 registered to the Greenshaven Trust. The signer on the account was David Tenney.
 9               b.    Fidelity Investments account number XX0473. The account was
10 registered to the Greenshaven Trust. The signer on the account was David Tenney.
11               c.    Fidelity Investments account number XX0474. The account was
12 registered to the Greenshaven Trust. The signer on the account was David Tenney.
13               d.    Fidelity Investments account number XX0475. The account was
14 registered to the Greenshaven Trust. The signer on the account was David Tenney.
15               e.    Fidelity Investments account number XX0476. The account was
16 registered to the Greenshaven Trust. The signer on the account was David Tenney.
17               f.    Fidelity Investments account number XX0477. The account was
18 registered to the Greenshaven Trust. The signer on the account was David Tenney.
19               g.    Fidelity Investments account number XX4433. The account was
20 registered to the Greenshaven Trust. The signer on the account was David Tenney.
21               h.    Fidelity Investments account number XX2582. The account was
22 registered to the Greenshaven Trust. The signer on the account was David Tenney.
23         170. Various bonds and equities were purchased and sold within The Fidelity
24 Accounts, but all funds and assets held in the accounts originate from and are traceable to
25 the $12,001,000.00 transferred from WF x0706.
26
27
28

                                              27
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.30 Page 30 of 40




 1 VEHICLES
 2 Audi Q8
 3         171. The Audi Q8 was registered to R. GREEN.
 4         172. On April 2, 2019, a $75,627.71 cashier’s check was written from WF x3071
 5 made payable to Audi South Orlando for the purchase of the Audi Q8.
 6         173. As recited in paragraph above under WF x3071:
 7               a.    $16,978,289.38 in criminal proceeds were deposited into WF x3071
 8 from Medicare, and $2,169,424.30 from private insurance.
 9               b.    WF x3071 also received $1,588,500.00 from BOA x6473, $40,000.00
10 from WF x1430, and $125,000.00 from WF x0706.
11         174. The Audi Q8 was purchased entirely with criminal proceeds.
12 Porsche Panamera
13         175. The 2018 Porsche Panamera, California license plate number 8GTX359,
14 vehicle identification number WP0AB2A76JL1355537 was registered to R. GREEN as
15 (Charles R. Green). On December 17, 2018, R. GREEN purchased a 2018 Porsche
16 Panamera from Hoehn Porsche, CA license plate 8GTX359.
17         176. On December 18, 2018, WF x1430 received $555,215.39 in criminal proceeds
18 from SBx0595. That same day, a $10,000 check written from WF x1430 to Hoehn Porsche
19 was cashed, and on December 19, 2018, an additional $126,013.87 check written to Hoehn
20 Porsche was cashed.
21         177. The Porsche Panamera was purchased entirely with criminal proceeds.
22 Ford F-150
23         178. The 2019 Ford Lariat 4X2 F-150, Florida license plate number LEJQ98,
24 vehicle identification number 1FTEW1C51KFB110044 was registered to R. GREEN.
25         179. On March 30, 2019, a $56,675.37 cashier’s check was written from WF x1430
26 made payable to Greenway Ford, for the purchase of the Ford F-150.
27         180. The Ford F-150 was purchased entirely with criminal proceeds.
28

                                             28
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.31 Page 31 of 40




 1 Real Property
 2         181. R. GREEN and M. Green are the owners of real property (Real Property)
 3 located at 2936 Midsummer, Drive, Windemere, Florida, 34786. The warranty deed dated
 4 March 29, 2019 reflects that the Real Property was purchased by R. GREEN and M.
 5 GREEN, has husband and wife.
 6         182. On March 26, 2019, $3,092,841.00 in criminal proceeds was wired from WF
 7 x0706 to Fidelity National Title for the purchase of the Real Property.
 8         183. The RP was purchased entirely with criminal proceeds.
 9 V.      CLAIM FOR RELIEF
10         FOFEITURE PROVISIONS
11         184. The Defendant is property that constitutes or is derived from proceeds
12 traceable to the below violations and is therefore, subject to forfeiture to the United States
13 in accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 18,
14 United States Code, Section 981(a)(1)(A).
15         185. The Defendant constitutes forfeitable proceeds under Title 18, United States
16 Code, Section 981(a)(1)(C), as any property, real or personal, which constitutes or are
17 derived, from proceeds traceable to Defendants’ violations of Title 18, United States Code,
18 Section 1349 (Conspiracy to Commit Wire/Mail Fraud and Health Care Fraud); and
19 (Conspiracy to Commit Wire Fraud and Health Care Fraud); and Title 18, United States
20 Code, Section 1347 (Health Care Fraud); and Title 42, United States Code, Section 1320-
21 7b(b)(2)(A) (Anti-Kickback Statute); and Title 18, United States Code, Section 1956
22 (Laundering Monetary Instruments); and Title 18, United States Code, Section 1957
23 (Transacting in Criminal Proceeds); or any violation of any offense constituting a “specified
24 unlawful activity” as defined in Title 18, United States Code, Section 1956(c)(7), or a
25 conspiracy to commit such offense.
26         186. The Defendant is also subject to forfeiture under Title 18, United States Code,
27 Section 981(a)(1)(A) as any property, real or personal, involved in a transaction or
28

                                                29
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.32 Page 32 of 40




 1 attempted transaction in violation of Title 18, United States Code, Section 1956, or Title 18,
 2 United States Code, Section 1957.
 3                                              COUNT 1
 4 Defendant $49,812.40 in U.S. currency From Wells Fargo Bank account number
 5 XX3071
 6         187. The United States incorporates by reference the allegations in paragraphs one
 7 (1) through one-eighty-three (183) above as though fully set forth herein.
 8         188. The Defendant $49,812.40 in U.S. currency from Wells Fargo Bank account
 9 number XX3071 is forfeitable pursuant to the forfeiture provisions in paragraphs 184
10 through 186 above.
11         189. Based upon the foregoing the Defendant is subject to forfeiture to the
12 United States pursuant to Title 18, United States Code, Section 981.
13                                           COUNT 2
14 Defendant $1,016,738.02 in U.S. currency From Wells Fargo Bank account number
15 XX1430
16         190. The United States incorporates by reference the allegations in paragraphs one
17 (1) through one-eighty-three (183) above as though fully set forth herein.
18         191. The Defendant $1,016,738.02 in U.S. currency From Wells Fargo Bank
19 account number XX1430 is forfeitable pursuant to the forfeiture provisions in paragraphs
20 184 through 186 above.
21         192. Based upon the foregoing the Defendant is subject to forfeiture to the
22 United States pursuant to Title 18, United States Code, Section 981.
23                                              COUNT 3
24 Defendant $15,448.64 in U.S. currency From Wells Fargo Bank account number
25 XX0706
26         193. The United States incorporates by reference the allegations in paragraphs one
27 (1) through one-eighty-three (183) above as though fully set forth herein.
28

                                                30
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.33 Page 33 of 40




 1         194. The Defendant $15,448.64 in U.S. currency From Wells Fargo Bank account
 2 number XX0706 is forfeitable pursuant to the forfeiture provisions in paragraphs 184
 3 through 186 above.
 4         195. Based upon the foregoing the Defendant is subject to forfeiture to the
 5 United States pursuant to Title 18, United States Code, Section 981.
 6                                             COUNT 4
 7 Defendant $559.15 in U.S. currency seized From Wells Fargo Bank account number
 8 XX0557
 9         196. The United States incorporates by reference the allegations in paragraphs one
10 (1) through one-eighty-three (183) above as though fully set forth herein.
11         197. The Defendant $559.15 in U.S. currency seized From Wells Fargo Bank
12 account number XX0557 is forfeitable pursuant to the forfeiture provisions in paragraphs
13 184 through 186 above.
14         198. Based upon the foregoing the Defendant is subject to forfeiture to the
15 United States pursuant to Title 18, United States Code, Section 981.
16                                          COUNT 5
17 Defendant $142,580.46 in U.S. currency From Wells Fargo Bank account number
18 XX9816
19         199. The United States incorporates by reference the allegations in paragraphs one
20 (1) through one-eighty-three (183) above as though fully set forth herein.
21         200. The Defendant $142,580.46 in U.S. currency From Wells Fargo Bank account
22 number XX9816 is forfeitable pursuant to the forfeiture provisions in paragraphs 184
23 through 186 above.
24         201. Based upon the foregoing the Defendant is subject to forfeiture to the
25 United States pursuant to Title 18, United States Code, Section 981.
26                                          COUNT 6
27 Defendant $60,961.48 in U.S. currency From Wells Fargo Bank account number
28 XX6408

                                               31
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.34 Page 34 of 40




 1         202. The United States incorporates by reference the allegations in paragraphs one
 2 (1) through one-eighty-three (183) above as though fully set forth herein.
 3         203. The Defendant $60,961.48 in U.S. currency From Wells Fargo Bank account
 4 number XX6408 is forfeitable pursuant to the forfeiture provisions in paragraphs 184
 5 through 186 above.
 6         204. Based upon the foregoing the Defendant is subject to forfeiture to the
 7 United States pursuant to Title 18, United States Code, Section 981.
 8                                          COUNT 7
 9 Defendant $2,058,060.72 in U.S. currency From Wells Fargo Bank account number
10 XX7253
11         205. The United States incorporates by reference the allegations in paragraphs one
12 (1) through one-eighty-three (183) above as though fully set forth herein.
13         206. The Defendant $2,058,060.72 in U.S. currency From Wells Fargo Bank
14 account number XX7253 is forfeitable pursuant to the forfeiture provisions in paragraphs
15 184 through 186 above.
16         207. Based upon the foregoing the Defendant is subject to forfeiture to the
17 United States pursuant to Title 18, United States Code, Section 981.
18                                          COUNT 8
19 Defendant $1,022.12 in U.S. currency From Wells Fargo Bank account number
20 XX8049
21         208. The United States incorporates by reference the allegations in paragraphs one
22 (1) through one-eighty-three (183) above as though fully set forth herein.
23         209. The Defendant $1,022.12 in U.S. currency From Wells Fargo Bank account
24 number XX8049 is forfeitable pursuant to the forfeiture provisions in paragraphs 184
25 through 186 above.
26         210. Based upon the foregoing the Defendant is subject to forfeiture to the
27 United States pursuant to Title 18, United States Code, Section 981.
28

                                               32
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.35 Page 35 of 40




 1                                          COUNT 9
 2 Defendant $4,983.50 in U.S. currency From Wells Fargo Bank account number
 3 XX8506
 4         211. The United States incorporates by reference the allegations in paragraphs one
 5 (1) through one-eighty-three (183) above as though fully set forth herein.
 6         212. The Defendant $4,983.50 in U.S. currency From Wells Fargo Bank account
 7 number XX8506 is forfeitable pursuant to the forfeiture provisions in paragraphs 184
 8 through 186 above.
 9         213. Based upon the foregoing the Defendant is subject to forfeiture to the
10 United States pursuant to Title 18, United States Code, Section 981.
11                                         COUNT 10
12 Defendant $4,388,112.64 in U.S. currency From Fidelity Investments account number
13 XX0472
14         214. The United States incorporates by reference the allegations in paragraphs one
15 (1) through one-eighty-three (183) above as though fully set forth herein.
16         215. The Defendant $4,388,112.64 in U.S. currency From Fidelity Investments
17 account number XX0472 is forfeitable pursuant to the forfeiture provisions in paragraphs
18 184 through 186 above.
19         216. Based upon the foregoing the Defendant is subject to forfeiture to the
20 United States pursuant to Title 18, United States Code, Section 981.
21                                         COUNT 11
22 Defendant $2,134,352.70 in U.S. currency From Fidelity Investments account number
23 XX0473
24         217. The United States incorporates by reference the allegations in paragraphs one
25 (1) through one-eighty-three (183) above as though fully set forth herein.
26         218. The Defendant $2,134,352.70 in U.S. currency From Fidelity Investments
27 account number XX0473 is forfeitable pursuant to the forfeiture provisions in paragraphs
28 184 through 186 above.

                                               33
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.36 Page 36 of 40




 1         219. Based upon the foregoing the Defendant is subject to forfeiture to the
 2 United States pursuant to Title 18, United States Code, Section 981.
 3                                         COUNT 12
 4 Defendant $3,896,247.90 in U.S. currency From Fidelity Investments account number
 5 XX0474
 6         220. The United States incorporates by reference the allegations in paragraphs one
 7 (1) through one-eighty-three (183) above as though fully set forth herein.
 8         221. The Defendant $3,896,247.90 in U.S. currency From Fidelity Investments
 9 account number XX0474 is forfeitable pursuant to the forfeiture provisions in paragraphs
10 184 through 186 above.
11         222. Based upon the foregoing the Defendant is subject to forfeiture to the
12 United States pursuant to Title 18, United States Code, Section 981.
13                                         COUNT 13
14 Defendant $544,162.17 in U.S. currency From Fidelity Investments account number
15 XX0475
16         223. The United States incorporates by reference the allegations in paragraphs one
17 (1) through one-eighty-three (183) above as though fully set forth herein.
18         224. The Defendant $544,162.17 in U.S. currency From Fidelity Investments
19 account number XX0475 is forfeitable pursuant to the forfeiture provisions in paragraphs
20 184 through 186 above.
21         225. Based upon the foregoing the Defendant is subject to forfeiture to the
22 United States pursuant to Title 18, United States Code, Section 981.
23                                         COUNT 14
24 Defendant $837,395.44 in U.S. currency From Fidelity Investments account number
25 XX0476
26         226. The United States incorporates by reference the allegations in paragraphs one
27 (1) through one-eighty-three (183) above as though fully set forth herein.
28

                                               34
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.37 Page 37 of 40




 1         227. The Defendant $837,395.44 in U.S. currency From Fidelity Investments
 2 account number XX0476 is forfeitable pursuant to the forfeiture provisions in paragraphs
 3 184 through 186 above.
 4         228. Based upon the foregoing the Defendant is subject to forfeiture to the
 5 United States pursuant to Title 18, United States Code, Section 981.
 6                                         COUNT 15
 7 Defendant $218,544.33 in U.S. currency From Fidelity Investments account number
 8 XX0477
 9         229. The United States incorporates by reference the allegations in paragraphs one
10 (1) through one-eighty-three (183) above as though fully set forth herein.
11         230. The Defendant $218,544.33 in U.S. currency From Fidelity Investments
12 account number XX0477 is forfeitable pursuant to the forfeiture provisions in paragraphs
13 184 through 186 above.
14         231. Based upon the foregoing the Defendant is subject to forfeiture to the
15 United States pursuant to Title 18, United States Code, Section 981.
16                                         COUNT 16
17 Defendant $292,635.83 in U.S. currency From Fidelity Investments account number
18 XX4433
19         232. The United States incorporates by reference the allegations in paragraphs one
20 (1) through one-eighty-three (183) above as though fully set forth herein.
21         233. The Defendant $292,635.83 in U.S. currency From Fidelity Investments
22 account number XX4433is forfeitable pursuant to the forfeiture provisions in paragraphs
23 184 through 186 above.
24         234. Based upon the foregoing the Defendant is subject to forfeiture to the
25 United States pursuant to Title 18, United States Code, Section 981.
26                                         COUNT 17
27 Defendant $950.20 in U.S. currency seized from Fidelity Investments account number
28 XX2582

                                               35
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.38 Page 38 of 40




 1         235. The United States incorporates by reference the allegations in paragraphs one
 2 (1) through one-eighty-three (183) above as though fully set forth herein.
 3         236. The Defendant $950.20 in U.S. currency seized from Fidelity Investments
 4 account number XX2582 is forfeitable pursuant to the forfeiture provisions in paragraphs
 5 184 through 186 above.
 6         237. Based upon the foregoing the Defendant is subject to forfeiture to the
 7 United States pursuant to Title 18, United States Code, Section 981.
 8                                         COUNT 18
 9 Defendant 2018 Porsche Panamera, California license plate number 8GTX359, vehicle
10 identification number WP0AB2A76JL1355537
11         238. The United States incorporates by reference the allegations in paragraphs one
12 (1) through one-eighty-three (183) above as though fully set forth herein.
13         239. The Defendant 2018 Porsche Panamera, California license plate number
14 8GTX359, vehicle identification number WP0AB2A76JL1355537 is forfeitable pursuant
15 to the forfeiture provisions in paragraphs 184 through 186 above.
16         240. Based upon the foregoing the Defendant is subject to forfeiture to the
17 United States pursuant to Title 18, United States Code, Section 981.
18                                         COUNT 19
19 Defendant 2019 Ford Lariat 4X2 F-150, Florida license plate number LEJQ98, vehicle
20 identification number 1FTEW1C51KFB110044
21         241. The United States incorporates by reference the allegations in paragraphs one
22 (1) through one-eighty-three (183) above as though fully set forth herein.
23         242. The Defendant 2019 Ford Lariat 4X2 F-150, Florida license plate number
24 LEJQ98, vehicle identification number 1FTEW1C51KFB110044 is forfeitable pursuant to
25 the forfeiture provisions in paragraphs 184 through 186 above.
26         243. Based upon the foregoing the Defendant is subject to forfeiture to the
27 United States pursuant to Title 18, United States Code, Section 981.
28

                                               36
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.39 Page 39 of 40




 1                                          COUNT 20
 2 Defendant 2019 Audi Q8 Premium, Florida license plate number LCII94, vehicle
 3 identification number WA1AVAF10KD010335
 4         244. The United States incorporates by reference the allegations in paragraphs one
 5 (1) through one-eighty-three (183) above as though fully set forth herein.
 6         245. The Defendant 2019 Audi Q8 Premium, Florida license plate number LCII94,
 7 vehicle identification number WA1AVAF10KD010335 is forfeitable pursuant to the
 8 forfeiture provisions in paragraphs 184 through 186 above.
 9         246. Based upon the foregoing the Defendant is subject to forfeiture to the
10 United States pursuant to Title 18, United States Code, Section 981.
11                                          COUNT 21
12 Defendant Real Property Located at 2936 Midsummer Dr, Windermere, Fl 34786
13         247. The United States incorporates by reference the allegations in paragraphs one
14 (1) through ninety-eight-three (183) above as though fully set forth herein.
15         248. The Defendant Real Property is located at 2936 Midsummer Dr, Windermere,
16 Fl 34786, more particularly described as:
17         Lot 4, LAKE DOWN SHORES REPLAT, according to the plat thereof as
           recorded in Plat Book 4, Page 31, Public Records of Orange County, Florida;
18         together with an undivided one forty-fourth (1/44) interest in and to Lot 23,
           Block A, less the West 95 feet thereof, Lake Down Shores, according to the
19         plat thereof as recorded in Plat Book T, Page 145, Public Records of Orange
           County, Florida.
20
           Parcel Identification Number: 04-23-28-4406-00040
21
           Subject to all reservations, covenants, conditions, restrictions and easements
22         of record and to all applicable zoning ordinances and/or restrictions imposed
           by governmental authorities, if any.
23
           Together with all the tenements, hereditaments and appurtenances thereto
24         belonging or in any way appertaining.
25         249. The Defendant Real Property is forfeitable pursuant to the forfeiture provisions
26 in paragraphs 184 through 186 above.
27
28

                                               37
     Case 3:21-cv-00091-TWR-AGS Document 1 Filed 01/15/21 PageID.40 Page 40 of 40




 1         250. Based upon the foregoing the Defendant is subject to forfeiture to the
 2 United States pursuant to Title 18, United States Code, Section 981.
 3         251. The Defendant Real Property is owned by Charles Ronald Green, Jr. and
 4 Melinda E. Green, husband and wife. The Defendant Real Property has not been seized.
 5 The United States does not request authority from the Court to seize the Defendant Real
 6 Property at this time. The United States will, as provided by Title 18, United States code,
 7 Section 985(b)(1) and (c)(1), and Supplemental Rule G(4):
 8               a.     post notice of this action and a copy of the Complaint on the Defendant
 9 Real property; and
10               b.     serve notice of this action on the Defendant Real Property owner(s), and
11 any other person or entity who may claim an interest in the Defendant Real Property, along
12 with a copy of this Complaint; and
13               c.     file a lis pendens in county records of the Defendant Real Property’s
14 status as a Defendant in this in rem action; and
15               d.     publish notice of action as required by statute and applicable rules.
16         WHEREFORE, the United States prays that due process issue to enforce the
17 forfeiture of the Defendants and that due notice be given to all interested parties to appear
18 and show cause why said forfeiture should not be declared, that the Defendants be
19 condemned as forfeited to the United States to be disposed of according to law, and for such
20 other relief as this Court may deem just and proper.
21         DATED:       January 15, 2021                 Respectfully submitted,
22                                                       ROBERT S. BREWER, JR.
                                                         United States Attorney
23
24                                                       s/David J. Rawls
                                                         DAVID J. RAWLS
25                                                       Assistant United States Attorney
                                                         Attorneys for the United States
26
27
28

                                                38
